IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00332-CR
 
Robert Earl Harrison,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 199th District Court
Collin County, Texas
Trial Court # 199-81867-02
 

MEMORANDUM 
Opinion

 




      This
is an appeal of a conviction for misdemeanor assault.  We will affirm.
      Appellant
contends that the evidence was legally and factually insufficient.  The indictment alleged that Appellant caused
bodily injury to the victim by choking her with his hand and striking her with
his hand and fist, and the jury so found. 
The victim’s neighbor testified that she called 9-1-1 at the victim’s request, because Appellant was
fighting with the victim.  When police
officers arrived, the victim was still terrified.  The officers testified that the victim told
them that Appellant had threatened to kill her, had hit her and choked her,
showed the officers how Appellant choked her, showed them her injuries to her
neck, arm, and chest, and told them that she was in pain from her injuries.  The neighbor testified that Appellant told
the victim that she was about to die. 
The State introduced photographs of red marks on the victim’s arm and
neck.  The victim testified that
Appellant did not grab her arm and did not tell her that she was going to die,
and testified that she did not remember Appellant’s grabbing her face or neck
or strangling her, and did not remember telling her neighbor to call
9-1-1.  Viewing all the evidence in the
light most favorable to the verdict, a rational trier of fact could have found
beyond a reasonable doubt that Appellant assaulted the victim as alleged.  See Tex. Penal Code Ann. § 22.01(a)(1)
(Vernon Supp. 2004-2005); Jackson v. Virginia, 443 U.S. 307, 319 (1979); Herrin v. State, 125 S.W.3d 436, 439 (Tex. Crim. App. 2002).  Accordingly, the evidence that he did so is
legally sufficient.  Viewing the evidence
in a neutral light, and giving due deference to the jury’s credibility
determinations, the jury was rationally justified in finding beyond a
reasonable doubt that Appellant assaulted the victim as alleged.  See
Zuniga v. State, No. 539-02, 2004 Tex. Crim. App. LEXIS 668, at *20 (Tex.
Crim. App. Apr. 21, 2004); Johnson v.
State, 23 S.W.3d 1, 11 (Tex. Crim. App. 2000).  Accordingly, the evidence that he did so is
factually sufficient.  We overrule
Appellant’s issue.
      We affirm the judgment.
TOM
GRAY
Chief Justice
Before
Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Opinion
delivered and filed October 13, 2004
Affirmed
Do
not publish
[CR25]